REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-91 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

4.	The closest prior art Nicholas, John J. (U.S. PG PUB 2015/0243133) which discloses a mobile application for electronic transfer of funds to a casino player account for wagering. However, Nicholas singularly or in combination fails to disclose the recited feature:
As per claims 1 and 12 “responsive to the fund request made when the amount of funds associated with the first edge gaming establishment account is less than the requested amount of funds, when the amount of funds associated with the central gaming establishment account is less than the requested amount of funds and when an amount of funds associated with a second edge gaming establishment account is at least equal to the requested amount of funds, communicate data that results in the requested amount of funds being automatically transferred first from the second edge gaming establishment account to the first edge gaming establishment account and then from the first edge gaming establishment account to the gaming establishment component”.
As per claim 10 “at a first point in time and responsive to an automatic gaming establishment account transfer event occurring in association with a first edge gaming establishment account, automatically communicate data that results in an amount of funds being transferred from the first edge gaming establishment account to a central gaming establishment account, and at a second, subsequent point in time and responsive to a fund transfer request made in associated with a second edge gaming establishment account, communicate data that results in an amount of funds being transferred from the central edge gaming establishment account to the second edge gaming establishment account”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE E ELISCA/Primary Examiner, Art Unit 3715